EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 27-33 directed to process non-elected without traverse.  Accordingly, claims 27-33 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claim 1 is that Kub et al. (US 9,006,791) (“Kub”) and Saxler (US 2006/0244011) does not disclose composition and materials of the first layer of the first polar undoped Group III nitride material and the second layer of the undoped second polar Group III nitride material selected such that the difference between a normal component of a polarization of the second layer of the undoped second polar Group III nitride material and the first layer of the first polar undoped Group III nitride material is negative and an energy band offset exists between valence bands of the first polar undoped Group III nitride material and the undoped second polar Group III nitride material, thereby causing formation the 2D hole gas at the heterojunction between the first layer of the first polar undoped Group III nitride material and the second layer of the undoped second polar Group III nitride material.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        8/5/2022